Hall, J.
1. Where an account has been divided into parts due in-installments, and two suits have been brought in a justice’s court and judgments rendered therein,'semble that both cannot be carried to the Superior Court by one certorari. Code, §4052.
(a) While the 44th rule of the Superior Court provides that all grounds of motion for a non-suit, in a'rrest of judgment, etc., should be urged and insisted upon at once, and after a decision upon one or more of such grounds no others afterwards urged should be heard by the court, this does not take away all discretion from the court in varying its application so as to prevent injustice, in case of mistakes, oversight, etc. Code Appendix, pp. 1351-1352; 54 Ga., 374.
2. Where by agreement an account for goods sold on the same day was divided into four distinct parts, due on different days, the creditor-had a right of action on each as it fell due, and if he waited until all had fallen due, he might sue on them separately'or unite them, and he was not compelled to unite them so as to prevent the jurisdiction of a justice’s court. 45 Ga., 96; 35 Id., 82; Code §447.
(a) “Liquidated,” as used in §447 of the Code, as to dividing claims so as to bring them within the jurisdiction of a justice’s court is equivalent to settlement, acknowledgment or agreement.
(b) Where suits were brought on open accounts in a justice’s court, and personal service had, if the defendant failed to appear and defend, the cases were properly considered in default, and judgment *325were properly rendered without proof of the accounts. Code, §3457, and cits.
Jas. A. Gray, for plaintiff in error.
R. J. Jordan, by brief, for defendant.
Judgment affirmed.